Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art teaches receiving a request to display a map image of a specified agricultural field on a particular day, calculating an interpolated digital map with different field properties by dividing a digital map of the specified field into equally sized grids, obtaining different field properties and assigning characteristics to grids, evaluating fertility models using sample values, and displaying the field with color pixels according to values.  (See, for example, the pertinent art to Tomizawa ’857, figs 12-15 and associated text, and Hale ’106, figs 4-5 and associated text.)
In the context of the independent claims as a whole, however, the prior art does not teach providing an improvement in efficient calculation of digital data representing physical properties of agricultural fields, comprising receiving digital input specifying a request to display a map image of a specified agricultural field for a particular day, calculating an interpolated digital image of the specified agricultural field with a plurality of different field properties by dividing a digital map of the specified field into a plurality of grids each having a same size and a same area, obtaining, from digital storage, a plurality of data for the different field properties and assigning the data as covariates, grouping the grids into a specified number of clusters based on values of the covariates, pseudo-randomly selecting a specified number of one or more sample values in each of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Monson (U.S. Patent No. 5,751,576); Animated map display method for computer-controlled agricultural product application equipment.
Wendte (U.S. Patent No. 5,771,169); Site-specific harvest statistics analyzer.
Hale (U.S. Patent No. 5,870,689); Scouting system for an agricultural field.
Hale (U.S. Patent No. 5,878,371); Method and apparatus for synthesizing site-specific farming data.
Hale (U.S. Patent No. 5,902,343); Automatic scaling of gps field maps.

Hale (U.S. Patent No. 6,029,106); Global position correction for the electronic display of field maps.
Tiede (U.S. Patent No. 6,041,582); System for recording soil conditions.
Hauwiller (U.S. Patent No. 6,236,907); System and method for creating agricultural decision and application maps for automated agricultural machines.
Bredehoft (U.S. Patent Application Publication No. 2012/0201415); Organic matter mapping.
Lange (U.S. Patent Application Publication No. 2012/0237083); Automatic obstacle location mapping.
Zumbach (U.S. Patent Application Publication No. 2017/0042081); Systems, methods and apparatuses associated with soil sampling.
Tomizawa (U.S. Patent Application Publication No. 2018/0077857); Growth information management device, method for controlling growth information management device, and growth information management program.
Tomizawa (U.S. Patent Application Publication No. 2018/0077858); Fertilization amount information management device, method for controlling fertilization amount information management device, and fertilization amount information management program.
Hundley (U.S. Patent Application Publication No. 2018/0300342); Real estate activity analytics system and method.
Baron (U.S. Patent No. 10,768,156); Yield analysis through agronomic analytics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613